Exhibit12.1 Kimco Realty Corporation and Subsidiaries Computation of Ratio of Earnings to Fixed Charges For the nine months ended September 30, 2014 Pretax earnings from continuing operations before adjustment for noncontrolling interests or income loss from equity investees $ 65,842,866 Add: Interest on indebtedness (excluding capitalized interest) 158,722,131 Amortization of debt related expenses 2,907,532 Portion of rents representative of the interest factor 6,124,486 233,597,015 Distributed income from equity investees 186,628,572 Pretax earnings from continuing operations, as adjusted $ 420,225,587 Fixed charges - Interest on indebtedness (including capitalized interest) $ 160,010,200 Amortization of debt related expenses ) Portion of rents representative of the interest factor 6,124,486 Fixed charges $ 165,557,066 Ratio of earnings to fixed charges 2.5
